PER CURIAM.
This is an application for an alternative writ of mandamus, together with application for bail.
Upon a consideration of the entire application and argument, we do not consider it necessary to consider the application for mandamus at this time, being clear to the conclusion that the petitioner is entitled to bail.
This petitioner is now held in jail in a proceedings under an alleged peace proceedngs and has been denied bail, or opportunity to give bail'in said proceedings.
Obviously, under our Constitution and statutes pertaining- to peace proceedings, the petitioner is entitled to this elementary right.
It is therefore ordered by this court that this petitioner be admitted to bail in the sum of $1000, conditioned as required by law, said bond to be approved by the Judge of the Court of Common Pleas of Dallas County, Alabama, or the Sheriff of Dallas County, Alabama, in compliance with Section 194, Title 15, Code of Alabama 1940.
Application for bail granted.